Citation Nr: 1233258	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) prior to August 1, 2005, excluding the period from January 1, 1993 through December 31, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Cheyenne, Wyoming RO.  The matter was remanded in March 2009, November 2009, and September 2010 for additional development.


FINDING OF FACT

For the period prior to August 1, 2005, excluding the period from January 1, 1993 through December 31, 1998, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities for the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


Duty to Notify 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim:   1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112(2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant with notice in July 2005 and December 2005, subsequent to the initial adjudication out of which the claim for TDIU arose.  The notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2011 supplemental statement of the case, following the provision of notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist 

VA has obtained private and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran several VA examinations, as well as a November 2010 VA records review and medical opinion.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Procedural History

A May 2003 rating decision granted service connection for PTSD with depressive disorder effective August 29, 1994, at an initial rating of 50 percent.  The Veteran appealed both the assigned rating and the effective date of this award.

A February 2006 rating decision granted TDIU effective August 1, 2005.  

A March 2009 Board decision granted an earlier effective date of October 16, 1991 for the award of service connection for PTSD, and assigned a 100 percent schedular rating for PTSD effective August 1, 2005.  At that time, the Board remanded the matter in order for the RO to determine the appropriate rating/ratings to be assigned during the period from October 16, 1991 to August 1, 2005 for PTSD.  

A May 2009 rating decision assigned a temporary total evaluation due to hospitalization effective 16, 1991; a 30 percent rating was then assigned effective December 1, 1991; a 50 percent rating was assigned effective August 29, 1994; and a 100 percent rating was assigned from August 1, 2005.

In a September 2009 brief, the Veteran's representative argued that TDIU is warranted from January 1, 1992 to December 31, 1998 based on the Veteran's reduced earnings during that time.  

In September 2010, the Board granted a 70 percent rating for PTSD with depressive disorder from December 1, 1991 to August 1, 2005.  The Board noted that it was unclear based on the September 2009 brief whether the Veteran, through his representative, was limiting his appeal of the TDIU issue to the period from January 1, 1992 to December 31, 1998 and therefore phrased the issue remaining on appeal as entitlement to TDIU prior to August 1, 2005.  The Board also noted that the Veteran had submitted evidence regarding taxable income in support of his representative's assertion that he was unable to engage in gainful employment from January 1, 1992 to December 31, 1998.  The Board found on remand that its assignment of a 70 percent rating for PTSD for the period prior to August 1, 2005 required a readjudication of the TDIU issue by the RO.  

A January 2011 rating decision granted TDIU effective January 1, 1993 through December 31, 1998.


Analysis 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

From December 1, 1991, service connection was in effect for PTSD, rated 70 percent.  From May 8, 2001, service connection was also in effect for diabetes mellitus, rated 20 percent.  From January 28, 2005, service connection was also in effect for peripheral neuropathy of both lower extremities, rated 10 percent each.  From July 18, 2007, service connection was also in effect for tinnitus, rated 10 percent.  Overall, the Veteran had a combined service-connected disability rating of 70 percent from December 1, 1991, and 80 percent from May 8, 2001.  See 38 C.F.R. § 4.25.  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) has been met. 

The most significant service-connected disability is the Veteran's PTSD.  Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

Social Security records indicate the Veteran's taxed earnings to be as follows: $32,772 in 1991; $9,542 in 1992; $10,284 in 1999; $26,444 in 2000; $46,637 in 2001; $52,368 in 2002; $55,132 in 2003; and $58,764 in 2004.  [As noted above, TDIU is already in effect for the full calendar years of 1993 through 1998.]

On December 1991 VA examination, the Veteran reported that his concentration was not good and it took him a long time to get things done, but he was working full time.  The examiner noted that his symptoms appeared to be more like depression than PTSD; the examiner found the Veteran to be in partial remission since his hospitalization and he continued to have mild to moderate symptoms of depression.  The diagnoses were dysthymic disorder with recurrent major depressive episodes, mild PTSD symptoms, and an explosive personality.  He was deemed competent for VA purposes.

Treatment reports in December 1991 and throughout 1992 reflected that the Veteran's symptoms were improving; his family reported that he was interacting well with them, and he went to court twice for work.  On January 1992 treatment, it was noted that the Veteran was slowly regaining confidence but the examiner opined that the Veteran was so marginal in his present ability to practice law that he could be considered disabled; on March 1992 treatment, the examiner estimated that the Veteran could fulfill 30 to 50 percent of his normal work capacity.  On April 1992 treatment, the Veteran was noted to be improving dramatically.  On July 1992 treatment, he reported that his depression would come and go and did not occur for as long or as often, and he was noted to be continuing to improve in August 1992.  In October 1992, he reported increased depression with an increased workload.  In November 1992, he reported having two good weeks with success at work.  In December 1992, he reported that his work was going too well and he would have to cut back.

Following the period for which TDIU is already in effect, the medical records reflect that the Veteran was hospitalized in March 2000 for feelings of depression and discouragement over his future.  The records reflect that he continued to improve in June 2000, he was energetic and appeared to be in good emotional adjustment in January 2001, and he was depressed to a mild degree in June 2001.  In March 2002, he reported that he felt better and wanted to improve his life, though he still experienced depressed moods for a day at a time.  In August 2002, he reported his disability as relatively stable and it was noted that it had not prevented him from practicing law.  In March 2003, he reported feeling angry at work and having worsened memory and auditory hallucinations; however, he recognized that that month was the anniversary of his son's mother's death, and he was feeling great cynicism at the planned Iraq war.

On April 2003 VA examination, the Veteran reported that he worked as an attorney in the Wyoming public defender's office.  He reported that he had been a judge for several years but had relinquished the position because he could not handle wounds.  He reported restless sleep, frequent nightmares about killing and dying, variable appetite, crying spells approximately twice per week, and anger outbursts. 

On mental status examination, he was oriented, verbal, alert, and cooperative.  He denied active homicidal or suicidal ideation.  He reported being paranoid.  He denied any hallucinations; reality testing was tenuous at times.  His concentration, memory, and judgment were somewhat impaired.  The diagnoses were PTSD and depressive disorder, both related to service; the examiner assigned a GAF score of 55 and opined that the Veteran had moderate to severe impairment in social and occupational functioning due to PTSD.

On September 2003, the Veteran reported feeling more stable than 3 months earlier.  In December 2003, he stated that he wanted to quit his job due to frustrations with the legal business, courts, and judges.  In November 2004, he reported that his PTSD was reasonably well controlled at that time.

A July 2005 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, indicates that the Veteran was employed with the Wyoming public defender's office from July 1, 2000 through July 31, 2005.  He reported that his service-connected PTSD and neuropathy of the feet prevented him from securing or following any substantially gainful employment.

The Veteran submitted a May 2009 medical opinion letter from his treating VA psychologist, Dr. Elia, who noted that the Veteran first sought treatment in a specialized outpatient program for veterans suffering from PTSD in October 2005.  He continued to be active in the treatment program.  Dr. Elia noted that the Veteran and his attorney asked him to review the medical records and render an opinion as to when the Veteran's PTSD became evident and how it affected his ability to sustain employment.  Dr. Elia found that PTSD was first diagnosed in November 1991 and opined that the Veteran suffered from PTSD symptoms long before that time, but the symptoms began to break through more frequently and became debilitating in 1991.  Dr. Elia noted that this is not uncommon when PTSD manifests itself in more of a delayed pattern, and opined that it is at least as likely as not that the Veteran had been suffering from diagnosable PTSD from 1991.  Dr. Elia found that the Veteran struggled to maintain his employment from 1991 until July 1995, when ceased employment due to difficulties with his co-workers, inability to function in court, and worsening depression; Dr. Elia opined that this type of course is not uncommon in PTSD where one's personal resources and resiliency are no longer effective in warding off the disorder and in maintaining normal functioning, which includes employment.  Based on these findings, Dr. Elia opined that the Veteran as at least as not unable to maintain gainful employment from July 1995 to May 2009.

In its September 2010 decision, the Board noted the factual inaccuracy of Dr. Elia's finding that the Veteran ceased employment in July 1995, noting that a review of the records suggests that, despite difficulty with work, the Veteran continued to engage in employment over the years.  Specifically, on April 2003 VA examination, he admitted that he was working as an attorney in the public defender's office.  The Board therefore found that Dr. Elia's opinion was not supported by the overall evidence.

On November 2010 VA records review and medical opinion, the reviewing general examiner opined that the Veteran's diabetes mellitus and peripheral neuropathy of the lower extremities did not cause unemployability, based on a review of the medical records showing no documentation of problems functioning at work due to either condition.

On November 2010 VA records review and psychiatric opinion, the reviewing examiner opined that from December 1, 1991 to May 8, 2001, the Veteran had variable degrees of functioning in his legal practice: his mood symptoms and his success at work were strongly interrelated.  The examiner found that when the depressive symptoms were well controlled, the Veteran was positive about his work and experienced both success and satisfaction; however, when his depressive symptoms were not well controlled, such as when he discontinued the use of his anti-depressant medications in 1993, he experienced neither success nor satisfaction in his legal practice.  The reviewing examiner found that the Veteran's Social Security statement supported this variability in functioning insofar as there was wide variability in his earning statements: some years were profitable for him (earning as much as $32,772 in 1991 and $46,637 in 2001) while other years brought little if any income ($0 in 1993 and $887 in 1998).  The reviewing examiner noted that, at the time, the Veteran was self-employed and running his own legal practice, so he may have had some income to his practice that barely met expenses, resulting in little or no personal income; the examiner noted that from 1993 through 1998, the Veteran's personal income was below the poverty level.  The reviewing examiner opined that the Veteran's underemployment during the period of time from December 1, 1991 to May 8, 2001, and more precisely from 1993 through 1998, was at least as likely as not (50/50 probability) caused by or a result of his depressive symptoms.  The reviewing examiner noted that, even though the Veteran's earnings were minimal during this period of time, he functioned at a high enough level to be selected as a judge and functioned as a judge for several years, according to his report on April 2003 VA examination; the examiner opined that the Veteran's PTSD symptoms were minimal during this period, based on a review of the record.

Regarding the period from May 8, 2001 to January 28, 2005, the examiner again noted the Veteran's report in April 2003 of working as a judge for several years, as well as treatment records during that period suggesting that he worked as a public defender for the state of Wyoming.  In September 2003 the Veteran reported that his PTSD symptoms were more stable, and in November 2004 he noted that his symptoms were well controlled at times.  The reviewing examiner noted that from 2001 through 2004, the Veteran's Social Security earnings statement ranged from $46,637 to $58,764 in annual income.  Based on the record, the reviewing examiner opined that the Veteran was not unemployable by reason of the service-connected PTSD during this time; to the contrary, he functioned for much of this time as a judge and/or public defender.  

Regarding the period from January 28, 2005 to August 1, 2005, the reviewing examiner noted that the Veteran sought psychiatric treatment three times during this period.  In March 2005, he discussed his intention of retiring from the practice of law on his 62nd birthday, reporting that the stress of working as a public defender was getting to him and he was afraid that the stress would lead to an exacerbation of his PTSD symptoms.  In June 2005, he reported stress related to his upcoming retirement as he tried to finish up the public defender cases before retiring; he also reported that the Iraq war was triggering recollections of Vietnam.  In July 2005, he discussed his imminent retirement and reported being stressed by the war in Iraq which continued to trigger recollections of his trauma in Vietnam.  The reviewing examiner noted that the Veteran was facing his retirement and the need to complete cases he had accepted as a public defender before his retirement.  The examiner opined that the increased anxiety experienced by the Veteran during the period from January 28, 2005 to August 1, 2005 is at least as likely as not (50/50 probability) caused by or a result of the Veteran's PTSD, and added that the stress may also have been related to his pending retirement from his position as a public defender.  The examiner specifically noted that the Veteran was not unemployable during this period, as he functioned as a public defender, closing out the cases assigned to him prior to his retirement.

Based on these findings, a January 2011 rating decision granted TDIU effective January 1, 1993 through December 31, 1998.

The overall record does not support a finding of an inability to obtain and retain substantially gainful employment consistent with his education and history for the period at issue.  While the treatment records and VA examination reports show variable (at times serious) impairment in occupational functioning, a 70 percent rating for PTSD includes difficulty in adapting to stressful circumstances (including work or a work-like setting) and the inability to establish and maintain effective relationship.  For the time period at issue, the evidence did not show an inability to engage in gainful employment; the largely normal findings in areas such as memory, thought process and content, and judgment argue against a finding that his PTSD precluded employment.  Additionally, the Social Security earnings summary and the November 2010 VA records review and medical opinion report indicated that, despite varying difficulties, the Veteran worked consistently and successfully during the time period at issue.  The Board notes that the evidence does not show that the other service-connected disabilities (diabetes mellitus, peripheral neuropathies of the lower extremities, and tinnitus) have any major impact on employability. 

The Board recognizes the Veteran's years of honorable service, including service in Vietnam.  The Board has also considered the Veteran's and his representative's statements in support of the appeal, and the Board does not doubt that the Veteran's overall medical condition resulted in significant impairment during the time period in question.  However, the Board stresses that in considering the issue now on appeal it is only the impact of the service-connected disabilities that is relevant.  Moreover, the Board may not consider the Veteran's age.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the service-connected disabilities alone precluded gainful employment prior to August 1, 2005 (excluding January 1, 1993 through December 31, 1998). 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


